Citation Nr: 0927705	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-28 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for essential tremors.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied service connection for 
essential tremors.

The Veteran stated, "I wish to reopen my claim and apply for 
service connected disability for essential tremors."  See 
October 2006 Informal Claim.  He further stated that he has 
new and material evidence located at two VA medical centers.  
Id.  The Board notes, however, that this is the first time 
the Veteran has claimed service connection for essential 
tremors.  The Veteran was previously denied service 
connection for a nervous condition.  See July 1992, May 1998, 
December 2002 Rating Decisions.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that the term "factual basis" is defined as the 
veteran's underlying disease or injury, rather than as 
symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 
1330, 1334-35 (Fed. Cir. 2008).  Claims based on distinctly 
diagnosed diseases or injuries must be considered as separate 
and distinct claims.  Id at 1335.  Therefore, the service 
connection claim for essential tremors is a new claim 
separate from the claim for a nervous condition, and the 
requirement of new and material evidence is not applicable to 
this case.

The Veteran was scheduled for a formal RO hearing in February 
2009, as well as a Travel Board hearing in June 2009.  The 
Veteran failed to appear for either hearing.  Notice of each 
hearing was mailed to the Veteran's address of record.  No 
request was received for rescheduling.  Therefore, the 
request for hearing is deemed withdrawn, and the appeal is 
being processed accordingly.  38 C.F.R. § 20.704 (d) (2008). 


FINDING OF FACT

The Veteran's essential tremors did not originate during 
active service, are not shown to be etiologically related to 
active servicem and were not initially manifested within one 
year following the Veteran's separation from active service.




CONCLUSION OF LAW

Essential tremors were not incurred in or aggravated by 
active service, nor may they be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2007 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The letter also notified the Veteran of the 
criteria for establishing a disability rating and effective 
date.  See Dingess.  In that regard, the March 2007 letter 
was fully compliant with the notice requirements for service 
connection claims.

With respect to the duty to assist, the Veteran's service 
treatment records and VA treatment records have been 
associated with the claims file, to the extent possible.  In 
this regard, the Board observes that the Jackson VA Medical 
Center (VAMC) between 1976 and 1998.  However, information 
received from this facilty in August 2007 indicates that no 
treatment records for this period could be located.  See 
August 2007 Jackson VAMC Letter.  Treatments records from 
1999 have been received from this facility.  

The Board also notes that no medical examination has been 
conducted and no medical opinion has been obtained with 
respect to the Veteran's claim.  However, the Board finds 
that the evidence, as explained below, does not reflect 
competent evidence suggesting or indicating a nexus between 
service and the disability at issue.  Thus a remand for 
examinations and/or opinions is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  In this regard, the 
Board observes that under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), VA must provide a VA medical examination in claims 
for service connection when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As discussed below, the 
evidence does not satisfy the standards of McLendon, as there 
is no credible evidence indicating that the disabilty or 
persistent or recurrent symptoms of disabilty may be 
associated with the Veteran's service.  

Based on the foregoing, the Board concludes that VA has 
satified all of its duties with respect to the notice and 
duty to assist provisions of the VCAA.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
organic diseases of the nervous system, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records are negative for any complaints, 
treatment, or diagnoses of essential tremors.  No relevant 
abnormalities were noted on the Veteran's June 1974 
enlistment examination, and the Veteran stated that his 
health was "good" and that he was taking "no meds."  In 
October 1974, the Veteran complained of a "nervous 
problem."  He stated that he had always been nervous, but 
that his condition had worsened since he joined the army.  
There was no evidence of any significant physical findings, 
however, and the Veteran was diagnosed with nervous tension.  
Finally, no relevant abnormalities were noted on the 
Veteran's June 1976 separation examination, and the Veteran 
stated that his health was "good" and that he was taking 
"no medicines."

Between 1998 and 2007, the Veteran had numerous visits to VA 
medical centers in which his tremors were noted.  Of 
particular significance, in March 1998, the Veteran presented 
with uncontrolled shakes of the head and hands for one year.  
On physical examination, tremors were present in the 
Veteran's hands, greater in the right hand than the left 
hand.

In April 1998, the Veteran was interviewed as part of a 
health care for homeless veterans program.  The Veteran had 
or complained of chronic obstructive pulmonary 
disease/emphysema and tuberculosis.  There was no mention of 
tremors.

In April 1999, the Veteran was diagnosed with chronic 
tremors.  In May 1999, the Veteran again reported complaints 
of tremors in both his hands.  He stated that this had been 
occurring since he left service.  He also reported a tremor 
in his head that occurred one year ago.  An involuntary head 
movement was noted on physical examination.  The Veteran was 
prescribed 10mg of propanolol.  During a follow-up visit 
later in the month, the Veteran reported a slight decrease in 
his tremors.  In June 1999, the Veteran's propanolol dose was 
increased to 20mg.

The Veteran was seen again in February 2002.  He reported 
that his tremors predated his substance abuse.  On 
examination, there was no evidence of involuntary movements.  
During a separate visit that month, the Veteran reported 
having tremors since age 10.  MRI findings were normal.

During a March 2006 visit, the Veteran reported that his 
tremors have been present since about 1974.

The Veteran underwent a neurological evaluation in June 2006.  
The Veteran reported that he developed tremors while in the 
military.  He believed they started when he was exposed to a 
gas chamber and grenade field during basic training.  He 
reported that the condition worsened during service and 
interfered with his shooting skills, among other things.  He 
reported the tremors had progressively worsened since leaving 
service in 1976.  He started having titubation of his head 
several years ago, and the treating physician noted a tremor 
in the Veteran's voice.  The Veteran was diagnosed with 
essential tremors.

In statements made during treatment in June 2006, the Veteran 
stated that his tremors began in 1974 during basic training 
when he was exposed to a gas chamber and grenade field.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the U.S. Court 
of Appeals for Veterans Claims (Court) indicated that 
varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  
Thus, the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

The issue in this case does not involve simple diagnoses or 
medical assessments.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide more than simple medical 
observations.  The Veteran is not competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  

Thus, the Veteran's lay assertions are not competent or 
sufficient with regard to onset or etiology of claimed 
disabilities.  While he is competent to describe his own 
observations, he does not have the medical expertise to 
provide a complex medical diagnosis or assessment.  Thus, any 
such diagnosis or assessment advanced by the Veteran is not 
competent evidence.

As noted, the Veteran is competent to testify as to symptoms 
such as tremors.  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr.  

After reviewing the evidence, the Board finds that the 
Veteran is not credible, as his statements regarding when his 
tremors began are not consistent.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (holding that the credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character).  In May 1999, the Veteran reported that his 
tremors began since he left service.  In June 2006, the 
Veteran reported that his tremors began shortly after 
entering service, and that his symptoms worsened during his 
time in service.  In his May 2007 Notice of Disagreement, he 
stated that he was diagnosed with essential tremors in 
January 1976.  This assertion is not supported by the 
contemporaneous service treatment records.  As noted, service 
treatment records contain no such complaints or diagnosis, 
and at separation, the Veteran reported to be in good health.  
See Buchanan, supra (finding that the Board may weigh the 
absence of contemporaneous medical evidence against lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence). 
However, in February 2002, the Veteran reported having 
tremors since age 10, which is wholly inconsistent with his 
other statements.  Therefore, the Board finds that, although 
the Veteran is competent to testify with respect to his 
symptoms, his statements regarding when his condition first 
manifested are inconsistent, and not supported by any 
contemporaneous medical evidence, and therefore not credible.  

Based on the evidence, service connection for essential 
tremors is not warranted.  Although the Veteran has a current 
diagnosis of essential tremors, there is no credible 
competent evidence showing in-service manifestation of such a 
disability in service or manifestation of such disability 
within one year of separation from service.  Rather, the 
earliest documented evidence of this disability is in March 
1998, almost 22 years after separation from service.  Such a 
long interval of time between service separation and the 
earliest documentation of the disease is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board notes 
that, despite a documented 10 year medical history of 
essential tremors, no health care provider has offered an 
opinion that the Veteran's essential tremors are related to 
service.

To the extend that the Veteran's reported history of onset 
during service has been recorded in several treatment 
records, the Board observes that history which is simply 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406 (1996).

The Veteran had previously stated that his condition began in 
service, but as discussed above, his statements are not 
credible.  There is no additional evidence to support a 
conclusion that essential tremors began in service or are 
otherwise related to service.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for essential tremors is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


